ALARCON, J.
I concur.
I concur in the result because I believe that in eveiy contract as a matter of law it should be an implied condition that, if there is a breach, which, as a direct and natural consequence, results in an action (civil or criminal) being filed against the person who is not in default, attorney’s fees incurred in the defense of such action should be recoverable as damages in an action on the original contract.
The plaintiff seeking attorney’s fees should be required to prove the following facts:
1. A valid contract;
2. A breach by the defendant;
3. The filing of an action against the plaintiff by a third person not a party to the contract which is a direct and natural consequence of the breach by the defendant.